

116 S5033 IS: Satisfactory Academic Progress Reset and Reform Act
U.S. Senate
2020-12-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 5033IN THE SENATE OF THE UNITED STATESDecember 16, 2020Mr. Booker introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo amend the Higher Education Act of 1965 to support college students to meet satisfactory academic progress.1.Short titleThis Act may be cited as the Satisfactory Academic Progress Reset and Reform Act.2.PurposesThe purposes of this Act are the following:(1)To support college students to meet satisfactory academic progress requirements under the Higher Education Act of 1965 (20 U.S.C. 1001 et seq.), allowing them to continue receiving Federal student aid and persist in college.(2)To empower students who had lost access to Federal student aid due to previously failing to meet satisfactory academic progress requirements under the Higher Education Act of 1965 (20 U.S.C. 1001 et seq.) to become eligible again for Federal student aid after 2 years away from college. 3.FindingsCongress finds the following:(1)Satisfactory academic progress (SAP) requirements for Federal student aid programs have become increasingly strict and inflexible for students over the last 40 years.(2)The increase in SAP requirements has made the need-based Federal Pell Grant resemble a performance-based scholarship, despite the disproportionately negative impact on students and families who are low-income.(3)Approximately 40 percent of first-year Federal Pell Grant recipients risk losing Federal student aid due to not meeting the credit completion component of SAP requirements. (4)Institutions are responsible for setting SAP requirements; however, Federal statute establishes guidance for minimum grade point average (GPA) and credit completion standards.(5)Many institutions conduct an SAP status check every payment period, allowing students at risk of not meeting the SAP standards to benefit from a one-term warning status before losing Federal student aid or filing an appeal; however, students at institutions that only evaluate SAP status once per year are at risk of losing their Federal student aid immediately upon learning of their status.(6)While many students struggle to meet minimum academic standards, current SAP policy targets students and families with the lowest incomes—those earning less than $50,000 per year. Federal student aid recipients with low GPAs leave college more quickly than students with low GPAs that do not rely on Federal student aid. (7)Current SAP policy also disproportionately harms Black, Latino, and Native American students. In 2015 through 2016, 57 percent of Black students, 47 percent of Latino students, and 51 percent of Native American students relied on Federal Pell Grants to pay for college, while for that same year, 39 percent of all undergraduate students received a Federal Pell Grant.(8)SAP requirements apply to all Federal student aid under title IV of the Higher Education Act of 1965 (20 U.S.C. 1070 et seq.), including Federal Pell Grants, Federal Direct Loans, and Federal Work-Study. State and institutional need-based programs also often base their own requirements on the Federal SAP rules. 4.Satisfactory academic progress resetSection 484(c) of the Higher Education Act of 1965 (20 U.S.C. 1091(c)) is amended to read as follows:(c)Satisfactory progress(1)DefinitionsIn this section:(A)AppealThe term appeal means a process by which a student who is not meeting the institution's satisfactory academic progress standards petitions the institution for reconsideration of the student's eligibility for assistance under this title. (B)Financial aid probationThe term financial aid probation means a status assigned by an institution to a student who fails to make satisfactory academic progress and who has appealed and has had eligibility for aid reinstated.(C)Financial aid warningThe term financial aid warning means a status assigned to a student who fails to make satisfactory academic progress at the end of a semester or equivalent period.(2)Satisfactory academic progress policyAn institution shall establish a reasonable satisfactory academic progress policy for determining whether an otherwise eligible student is making satisfactory academic progress in the student's educational program and may receive assistance under this title. The Secretary shall consider the institution's policy to be reasonable if—(A)the policy is at least as strict as the policy the institution applies to a student who is not receiving assistance under this title; (B)the policy provides for consistent application of standards to all students within the category of students, including full-time, part-time, undergraduate, and graduate students, and educational programs established by the institution;(C)(i)the policy specifies the grade point average (GPA) that a student must achieve at each evaluation, or if a GPA is not an appropriate qualitative measure, a comparable assessment measured against a norm; and(ii)if a student is enrolled in an educational program of more than 2 academic years, the policy specifies that at the end of the second academic year, the student must have a GPA of at least a C or its equivalent, or have academic standing consistent with the institution's requirements for graduation;(D)the policy provides for measurement of the student's progress at each evaluation; (E)the policy describes—(i)how a student's GPA and progress toward completion are affected by course incompletes, withdrawals, or repetitions, or transfers of credit from other institutions, including that credit hours from another institution that are accepted toward the student's educational program are counted as both attempted and completed hours; and (ii)how after a student reenrolls after the student's satisfactory academic progress was reset pursuant to paragraph (3)(B), the student may have any credits that were earned before the student was determined not to be making satisfactory academic progress counted for purposes of determining progress when the student reenrolls, but any attempted hours (including incompletes, withdrawn courses, and failed courses) the student may have accumulated before the student was determined not to be making satisfactory academic progress would not negatively impact the determination of the student's making satisfactory academic progress after such reset;(F)the policy provides that, a student who has not achieved the required GPA, or who is not making progress toward completion in the student's educational program, at the time of each evaluation with respect to a student who is in an educational program of 2 academic years or less in length, or at the end of the second academic year with respect to a student who is in an educational program of more than 2 academic years in length, is no longer eligible to receive assistance under this title, except as provided in subparagraph (G) with respect to a student placed on financial aid warning or financial aid probation; (G)if the institution places students on financial aid warning, or on financial aid probation, the policy describes these statuses and that—(i)a student on financial aid warning—(I)may receive assistance under this title for one payment period despite a determination that the student is not making satisfactory academic progress; and(II)may be assigned such status without an appeal or other action by the student; and(ii)a student on financial aid probation may receive assistance under this title for one payment period and the institution may require the student to fulfill specific terms and conditions, such as taking a reduced course load or enrolling in specific courses, and, at the end of such one payment period, the student must meet the institution's satisfactory academic progress standards or meet the requirements of the academic plan developed by the institution and the student to qualify for continued assistance under this title; (H)if the institution permits a student to appeal a determination by the institution that the student is not making satisfactory academic progress, the policy describes—(i)how the student may reestablish the student's eligibility to receive assistance under this title; (ii)the basis on which the student may file an appeal, including because of the death of a relative, an injury or illness of the student, or another special circumstances; and(iii)information the student must submit regarding why the student failed to make satisfactory academic progress, and what has changed in the student's situation that will allow the student to demonstrate satisfactory academic progress at the next evaluation;(I)if the institution does not permit a student to appeal a determination by the institution that the student is not making satisfactory academic progress, the policy describes how the student may reestablish the student's eligibility to receive assistance under this title; (J)the policy provides for notification to students of the results of an evaluation that impacts the student's eligibility for assistance under this title; and(K)the policy does not impose satisfactory progress limitations on institutional aid that are more stringent than the standard applied under this subsection without demonstrating to the Secretary the effectiveness of such limitations on improving student persistence in, and completion of, postsecondary study.(3)Regaining eligibility(A)Students who remain in schoolWhenever a student fails to meet the eligibility requirements of subsection (a)(2) as a result of the application of this subsection and subsequent to that failure the student has academic standing consistent with the requirements for graduation, as determined by the institution, for any grading period, the student may, subject to this subsection, again be eligible under subsection (a)(2) for a grant, loan, or work assistance under this title.(B)Students who leave schoolIf a student has not been enrolled in any institution of higher education for the immediately preceding 2 years, any previous failure to meet the eligibility requirements of subsection (a)(2) shall not be used in any determination of eligibility of such student under such subsection. Such student described in the preceding sentence shall, after the date of enrollment subsequent to such 2 year period, meet the requirements described in paragraph (2). A student shall be eligible for a reset of eligibility pursuant to this paragraph not more than 2 times. The Secretary shall—(i)send a notification to each student who failed to meet the eligibility requirements of subsection (a)(2) once such student regains eligibility for a grant, loan, or work assistance under this title pursuant to this paragraph, including—(I)information that the student may use grant, loan, or work assistance under this title for enrollment at any eligible institution, not just the institution in which the student was previously enrolled; (II)information on how many semesters of eligibility for a grant, loan, or work assistance under this title to which the student still has access; and(III)that the student should ask any prospective eligible institution how many of the student's previously completed credits the student would be able to transfer; and(ii)submit an annual report to Congress on the outcomes of students who have received a reset of eligibility pursuant to this paragraph, including— (I)the number of students who reenroll in an eligible institution after such reset, disaggregated by race or ethnicity, sex, age, socioeconomic status, and disability status;(II)the 250 eligible institutions with the highest numbers of enrolled students receiving grant, loan, or work assistance under this title after such a reset; and (III)the average completion rate and time to completion for students who reenroll in an eligible institution after such reset, broken down by institution.(4)Evaluation of academic progress(A)In generalAn institution that determines that a student is not making progress under its policy may disburse funds under this title to the student subject to this paragraph. (B)Payment period following not making academic progressFor the payment period following the payment period in which a student did not make satisfactory academic progress, the institution may place the student on financial aid warning and disburse funds under this title to the student. (C)Payment period following financial aid warningFor the payment period following a payment period during which a student was on financial aid warning, the institution may place the student on financial aid probation, and disburse funds under this title to the student if—(i)the institution evaluates the student's progress and determines that student did not make satisfactory academic progress during the payment period the student was on financial aid warning;(ii)the student appeals the determination; and(iii)(I)the institution determines that the student should be able to meet the institution's satisfactory academic progress standards by the end of the subsequent payment period; or(II)the institution develops an academic plan for the student that, if followed, will ensure that the student is able to meet the institution's satisfactory academic progress standards by a specific point in time.(D)Payment period following financial aid probationA student on financial aid probation for a payment period may not receive funds under this title for the subsequent payment period unless the student makes satisfactory academic progress or the institution determines that the student met the requirements specified by the institution in the academic plan for the student..5.Communicating satisfactory academic progress standards(a)In generalSection 484(c) of the Higher Education Act of 1965 (20 U.S.C. 1091(c)), as amended by section 4, is further amended by adding at the end the following:(5)Detailing requirements to studentsEach institution of higher education that enrolls students who receive any grant, loan, or work assistance under this title shall detail the institution's requirements regarding students maintaining satisfactory progress—(A)to such students before the students begin classes at the institution through a detailed communication that may be separate from a financial aid offer; and(B)on the financial aid web page of the website of the institution..(b)Consumer testingThe Secretary of Education—(1)shall conduct consumer testing to develop exemplary practices and templates—(A)to support institutions of higher education in carrying out section 484(c)(5) of the Higher Education Act of 1965 (20 U.S.C. 1091(c)(5)); and(B)which shall be available as resources for institutions of higher education; and(2)shall not require the use of such practices and templates by institutions of higher education. (c)Effective dateThis section and the amendment made by this section shall take effect on—(1)the first July 30 following the date of enactment of this Act; or(2)if the first July 30 following the date of enactment of this Act is less than 6 months from such date of enactment, the second July 30 following the date of enactment of this Act.6.Frequency of satisfactory academic progress evaluation and communication(a)In generalSection 484(c)(4) of the Higher Education Act of 1965 (20 U.S.C. 1091(c)), as amended by section 4, is further amended by adding at the end the following:(E)Frequency of academic progress evaluation and communication(i)In generalSubject to clause (ii), for the purpose of determining whether presently enrolled students are maintaining satisfactory progress, each institution of higher education that enrolls students who receive any grant, loan, or work assistance under this title shall review the progress of such students at the end of each payment period (as described in section 668.4 of title 34, Code of Federal Regulations, or any successor regulation).(ii)Shorter payment periodsFor institutions described in clause (i) that have payment periods that are shorter than on the semester system basis (such as on a quarterly or trimester systems basis or by clock hour program or non-term program), such institutions shall review the progress of presently enrolled students at the end of each semester or equivalent period of 12 to 18 weeks.(iii)Financial aid warningEach institution described in clause (i), at the end of the payment period (or at the end of the semester or equivalent period for institutions described in clause (ii)), shall send a financial aid warning to presently enrolled students that do not meet the GPA requirement described in paragraph (2), or its equivalent or academic standing consistent with the requirements for graduation, as determined by the institution, that informs the students of their risk of being determined to not be maintaining satisfactory progress and therefore losing eligibility for grant, loan, or work assistance under this title and provides information on—(I)the specific criteria of the institution’s academic requirements that the student is not meeting and the specific improvements needed to meet the requirements; and(II)how to meet with the student's academic advisor to get the academic support the student needs..(b)Effective dateThis section and the amendment made by this section shall take effect on—(1)the first July 30 following the date of enactment of this Act; or(2)if the first July 30 following the date of enactment of this Act is less than 6 months from such date of enactment, the second July 30 following the date of enactment of this Act. 7.Leveraging the strengthening institutions program to support students not meeting satisfactory academic progress requirementsSection 311(c)(6) of the Higher Education Act of 1965 (20 U.S.C. 1057(c)(6)) is amended by inserting (especially students not meeting satisfactory academic progress requirements) after retain students.